COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       In re Sean Roberts

Appellate case number:     01-20-00370-CV

Trial court case number: 2012-64419

Trial court:               215th District Court of Harris County

       Relator Sean Roberts filed a petition for writ of mandamus, complaining of the trial court’s
denial of his motion to set supersedeas bond. Roberts included in his petition a motion for
temporary relief, requesting a stay of all proceedings to enforce the trial court’s July 12, 2019
order.
        The Court grants the motion for temporary relief and orders all proceedings to enforce
the July 12, 2019 order stayed pending disposition of this proceeding.
        The Court directs real party in interest, Seth Kretzer, to file a response to the petition for
writ of mandamus within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: ____May 7, 2020___